Electronically Filed
                                                        Supreme Court
                                                        SCPR-16-0000489
                                                        14-JUL-2016
                           SCPR-16-0000489              07:58 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE RACHELLE J. NICOLLE, Petitioner.


                         ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner Rachelle J. Nicolle’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Rachelle J. Nicolle, attorney number 3064,
from the roll of attorneys of the State of Hawai#i, effective
with the filing of this order.
           DATED:   Honolulu, Hawai#i, July 14, 2016.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson